EXHIBIT 10.9

AMENDMENT NO. 1

TO THE EMPLOYMENT AND COMPENSATION AGREEMENT

BETWEEN CHOICEPOINT INC. AND DAVID T. LEE

DATED APRIL 25, 2002

Pursuant to the action of the Management Compensation and Benefits Committee
taken on January 31, 2007, the Employment and Compensation Agreement between
ChoicePoint Inc. and David T. Lee dated April 25, 2002, is hereby amended as of
February 27, 2007 (unless specified otherwise) as follows:

1.

 

Section 1(b) of the Agreement is hereby amended by deleting the date “April 25,
2007” in the second sentence thereof and replacing it with “April 25, 2009.”

2.

Section 11(k) of the Agreement is hereby amended by (i) adding the phrase
“(Section 3(f))” after the phrase “Exhibit B” at the end of the first sentence
thereof (line 4); (ii) deleting the phrase “Schedule B” in the second sentence
thereof (line 6) and replacing it with “Exhibit B (Section 3(f))”; and,
(iii) adding the words “any one of” after the word “during” and before the
phrase “the three (3)” in the third sentence thereof (line 8).

3.

Exhibit A to the Agreement is hereby amended by deleting said Exhibit A in its
entirety and replacing it with the revised Exhibit A attached hereto.

4.

Exhibit B to the Agreement is hereby amended by deleting the category of
“Executive Loan” from the list of benefits contained in Section 3(f) thereof.
Section 3(f) is further amended by changing the reference, in the final
paragraph thereof, from “Section 10” and “Section 10(k)”, respectively to
“Section 11” and “Section 11(k)”.



--------------------------------------------------------------------------------

5.

The remaining provisions of the Agreement are hereby ratified and confirmed.

 

Employer

CHOICEPOINT INC.

By:   /s/ Steven W. Surbaugh

Date: February 27, 2007

 

Name: Steven W. Surbaugh

 

Title: EVP and Chief Administrative Officer

EXECUTIVE: /s/ David T. Lee Date: February 27, 2007



--------------------------------------------------------------------------------

EXHIBIT A

DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE

(Revised Effective October 26, 2005)

Title: Executive Vice President and Chief Business Officer

Duties:

David T. Lee (“Executive”) shall be responsible for management of ChoicePoint
Inc. (“Company”), as indicated below in his capacity as Chief Business Officer.
The duties set forth below may be modified by Employer in accordance with the
terms of this Employment Agreement, dated April 25, 2002, between Employer and
Executive.

Executive shall report to the President and/or Chief Operating Officer. The
primary duties of the Executive are:

 

1. Assessing present and future needs, trends, size and dynamics, and profit
opportunities for all business units.

 

2. Directing and establishing short and long-term operational goals, business
strategies, and financial objectives including twelve (12) month action plans to
ensure financial performance for all business units, as agreed with the Chief
Operating Officer and Chief Administrative Officer.

 

3. Hiring and training sales, marketing, operations and technology personnel
within all business units and reviewing, appraising their performances and
objectives and establishing development goals.

 

4. Establishing a succession plan for Executive’s organization to ensure
adequate staffing of management talent for growth opportunities.

 

5. Establishing technology initiatives and priorities and providing oversight to
the IT department personnel contained within Corporate Shared Technology
Services and all business units.

 

6. Evaluating and submitting business cases required to support current and new
business. These business cases normally take the form of acquisitions,
infrastructure replacement/improvement or new product development.

 

7. Evaluating, consummating, and managing business alliances with third party
service providers.

 

8. Evaluation of and responsibility for growth of Executive’s organization
through appropriate acquisitions.



--------------------------------------------------------------------------------

9. Establishing procedures to ensure appropriate staff advice, counsel, and
assistance are being provided and followed in all businesses, including all
applicable legal, privacy, and People Services guidelines.

 

10. Participating in or coordinating corporate level initiatives that cross
business unit lines.

 

Exh. A-2